Citation Nr: 1221270	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-08 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from May 1974 to July 1976.  He also has active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Massachusetts Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right knee disorder.  

In April 2012, the appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The issues of entitlement to service connection for left knee, back, hearing loss, tinnitus, and a psychiatric disorder being referred have been raised by the record (see April 2012 representative's statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The appellant incurred a right knee condition during ACDUTRA service and continues to experience the chronic residuals related to that injury.  


CONCLUSION OF LAW

A right knee disorder was incurred during ACDUTRA.  38 U.S.C.A. §§ 101(24)(B), 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection 

The appellant contends that service connection for a right knee disorder is warranted based on service incurrence.  He maintains that during service, he injured the knee while on annual training while serving in the Massachusetts Army National Guard.  He related that he was engaged in a company tug-of-war contest and he sustained injury when his right knee snapped.  He states that this injury still affects him to this date. 

Pursuant to 38 U.S.C.A. § 101(24), "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24)  (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 , 1137, 1153 (West 2002). 

Even if a person has had a period of active duty, that service alone does not make the claimant a "Veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet.App. 40 (2010); (citing Acciola v. Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  

Further, in Smith v. Shinseki, the Court found that "in light of the absence of evidence of an examination made contemporaneous with [entry into a period of ACDUTRA] the presumption of sound condition could not apply.  Indeed, in cases where a claim is based on a period of active duty for training, the Court held that the presumption of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  Put another way, "the presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Id.  

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24) ;38 U.S.C. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67   (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service treatment records show that an August 1992 sick slip and a Statement of Medical Examination and Duty Status were associated with the claims folder.  The sick slip indicated that the appellant injured his right knee during active training.  The medical officer found that the injury occurred in the line of duty.  He stated that there was tenderness of the right knee and that the appellant should not engage in any running or pushups until cleared by the physician's assistant.  The Statement of Medical Examination and Duty Status indicated that the appellant was treated at the 114th Medical Battalion Coast Guard Medical Facility on June 1992.  At that time, the appellant was on active duty for training.  At approximately 3:00 pm, on June 23, 1992, while attending a battalion function at the Activities Center, Camp Edwards, Massachusetts, the appellant was injured during an intra-company recreational tug-of-war contest.  A formal line of duty investigation was required and the Commander indicated that the injury was not found to have been incurred in the line of duty.  

A November 1992 Report of Medical History was also associated with the claims folder.  The appellant reported that he was in good health except for his knee.  He indicated that he was not taking any medication at that time.  The report indicated that during active training the past summer, his right knee buckled under while engaged in tug-of-war contest.  He heard a "pop" and he was seen by the Coast Guard physician.  He was treated with ice, heat, and Motrin.  There was questionable cartilage damage and he was instructed to see an orthopedist if the injury worsened.  At the time of the evaluation, the knee gradually felt better, but occasionally during straining, would reverse in severity.  At that time, he had not sought outside medical attention.  

After service, private treatment records show that the appellant was seen in April 1993 for a knee injury.  His surgery was scheduled for May 1993.  

In May 1999, the appellant was seen by VA regarding his right knee.  He related that he had injured his right knee playing football when he was 17 years old in 1966.  The knee swelled and he had it drained; no other evaluation was performed and he had no further problems from the knee.  He served on active duty from 1974 to 1976 and joined the Army National Guard in 1976 and served to 1993.  In 1992, he hurt his right knee while in the National Guard during a tug-of-war contest.  Physical examination of the right knee showed the knee was nonswollen, nontender, with ligaments intact.  There was some pain with pressure on menisci, especially on the medial aspect.  

In March 2001, the appellant was seen at the Hahnemann Family Health Center.  Those records showed that he had an injury involving his anterior cruciate medial and lateral meniscus several years earlier.  He was unable to do running as an exercise, but was still biking.  The physician stated that the appellant was involved in a disability determination with the National Guard because the injury occurred at work, but there was some indication that he had a prior problem in his youth and the condition was considered to be a preexisting injury.  In June 2005, he was seen at the Fallon Clinic for evaluation of a right knee injury.  He reported that he twisted his right knee after he slipped on some liquid leaking from a trash bag.  He reported that this was the same knee that he had an ACL repair.  He had been told in the past that he may need a knee replacement.  The assessment was mild knee strain in a patient with significant preexisting injury and previous surgery.  An elastic knee brace and physical therapy was recommended.  In October 2005, he was seen for follow-up after having an MRI of the right knee.  The MRI was consistent with a tear of the body and posterior horn of the medial and possibly lateral meniscus.  He had a known tear of the ACL and there was no visualization of the ACL on MRI.  He had some degenerative changes in all of his articular surfaces, particularly the patella with grade IV changes.  He was set up for a surgical consultation.  

An October 2010 medical statement from J.M.S., MD was associated with the claims folder.  The statement indicated that the appellant was under his care for knee pain.  He stated that it had been determined that the appellant would need bilateral knee replacements.  He stated that the appellant needed to limit continuous lifting and stair climbing, no walking on slippery surfaces, and no prolonged walking, kneeling, or standing.  Dr. J.M.S. did not indicate the etiology of the appellant's bilateral knee condition.  

The appellant underwent a VA examination in March 2011.  The claims file was reviewed.  He related history of injuring his right knee while on duty in 1992 while participating in a tug-of-war contest.  He had surgery for a torn meniscus in December 1992 and subsequent surgery again for a torn meniscus in June 2005.  X-rays of the right knee show scarring of the tibial eminences, some slight narrowing of the joint space was noted.  A fabella was present.  There was no evidence of any recent fracture seen.  There were no loose bodies noted.  The examiner indicated that the appellant had severe arthritis of the right knee.  Service treatment records substantiated a right knee injury in the summer of 1992 during an annual training tug-of-war contest.  A military physical referenced the injury.  He subsequently underwent two surgeries for torn right menisci, the first in December 1992.  Annual training injury and severe right arthritis developed through the years.  Based on a review of the medical records, the appellant's history, physical examination and imaging, it was the opinion of the examiner that it was at least as likely as not that the appellant's right knee arthritis was caused by or a result of his in-service injury.  

The appellant testified at a Travel Board hearing before the undersigned Acting VLJ in April 20012.  He related that he had no problems prior to service and that he was on ACDUTRA when he injured his right knee during a tug-of-war contest.  His right knee snapped and bucked and he was treated on the scene by a medic and transported to a Coast Guard medical facility for treatment.  He was not hospitalized, but was placed on light duty status thereafter.  He testified that the National Guard ignored the issues and there was a line of duty investigation thereafter.  There was no medical evaluation board or physical evaluation board done with regard to his right knee.  He testified that injuring his right knee in service was a life changing event that ended his military career.  He also indicated that he was active prior to service but that there was no real injury that affected his knee prior to the specific event to his right knee in 1992.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

Lay testimony is also competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307   (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

There is medical evidence of record that shows that the Veteran did sustain a right knee injury while on annual training in 1992.  Although there is no medical evidence of a separation examination from the Massachusetts Army National Guard, he indicates that he continued to have right knee problems while in the National Guard.  

The appellant is competent to state that he had a right knee disorder in service and that he continues to experience the residuals to date.  The Board also finds the appellant's statements to be credible, as there is internal consistency, with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498   (1995).  In this regard, he consistently provided a history of in-service onset of his right knee injury while engaged in a tug-of-war contest in the National Guard, which is documented by the service treatment records.  This is shown by a sick slip of record and also a Statement of Medical Examination and Duty Status dated in August 1992.  

The Board has considered the opinion of the VA examiner who examined the appellant in March 2011.  There, after a review of the medical evidence of record and an examination of the Veteran's right knee, the examiner's opinion was that the appellant's current right knee disorder was at least as likely as not caused by or the result of the right knee injury during ACDUTRA service.  The examiner stated that his rationale for this opinion was the service treatment records noting a right knee injury during active training in 1992 and records related to treatment of the right knee disorder.  

Consideration has also been given to the Statement of Medical Examination and Duty Status rendered in August 1992 wherein the appellant's commander stated that the injury was not considered to have been incurred in the line of duty.  There is no indication on this line of duty determination that the appellant was under the influence of drugs or alcohol and the commander indicated that the details of the accident were that the appellant was engaged in a tug-of-war contest when he was injured.  He also related that the appellant was on active duty for training at the time.  The provisions of 38 C.F.R. § 3.1(m) indicate, in part, that a service department finding that injury, disease, or death occurred in the line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with requirements of laws administered by the Department of Veterans Affairs.  Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the Veteran was: (1) avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty.  (2)  Confined under a sentence of court-martial involving an unremitted dishonorable discharge.  (3)  Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  

The negative service department finding, to the contrary, is not binding on VA.  (Only positive line of duty determinations are binding as noted above.)  Indeed, there is no evidence of record, that shows that the appellant's right knee injury was the result of willful misconduct, drugs, or alcohol.  The commander, himself, indicated that the appellant was on ACDUTRA, and that he was engaged in intra-company recreational tug-of-war contest.  The record strongly suggests that the commander's mark of "no" instead of "yes" was a mere transposition error.  The individual sick slip indicated that the injury was in the line of duty.  Although there is some indication that the appellant sustained additional injury to his right knee after service when he slipped and fell on liquid at work, the examiner who treated him at that time, related that this was the same knee that had an ACL repair and that was being considered for a knee replacement.  The most recent finding of the March 2011 VA examiner was that it was reasonable to assume that the initial torn mensci resulted from the injury that occurred during annual training in 1992, and severe right knee arthritis has developed over the years.

The Board finds the positive opinion from VA in March 2011, which attributes the appellant's right knee disorder to service, and the appellant's own lay statements that assert the same very probative.  In light of the inservice diagnosis of right knee injury, the March 2011 examiner's statement indicating torn right menisci and right knee arthritis and records of treatment for the disorder, and the Veteran's lay statement that his right knee pain symptoms continue to date, a showing of chronicity after discharge has been supported.  See 38 C.F.R. § 3.303(b).  Since the appellant's service treatment records do show he sustained an injury to his right knee during ADT and that he received treatment for the same, and he states that he has right knee residuals since service, the Board concludes that service connection is warranted for a right knee disorder.  

ORDER

Service connection for a right knee disorder is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


